Title: To John Adams from Samuel Meredith, 27 January 1795
From: Meredith, Samuel
To: Adams, John




Sir
Treasury of the United States January 27th: 1795

My Treasury Account for the quarter ending the 30th: of September last having passed the Offices, permit me, through you, to lay it before the Honorable the Senate.—
My Account of Expenditures in the War Department for the quarter ending the 31st: of December last is now at the Treasury for Settlement; when it is completed, I shall take the earliest Opportunity of Submitting it to your Inspection.
I am Sir / With perfect Respect / Your most humble servant

Saml Meredith Treas of the United States